Citation Nr: 1431821	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-42 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The appellant had active duty for training (ADT) from May 1969 to December 1969 as a member of the United States Marine Corps Reserve.  He has additional unverified periods of ADT and/or inactive duty training (IADT) with the Marine Corps Reserve as well as the United States Army Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In the September 2008 rating decision, the RO granted service connection and assigned a noncompensable rating for bilateral hearing loss.  (Parenthetically, the Board notes that the issue of service connection for bilateral hearing loss, perfected for appeal, is no longer in appellate status.)  In the decision, the RO also denied service connection for tinnitus.  

The appellant testified at RO hearings in June 2008 and January 2010.  


FINDING OF FACT

Tinnitus was not shown in service, and there is no competent, credible evidence suggesting a nexus between any current tinnitus and a period of ADT or IADT.


CONCLUSION OF LAW

The appellant does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

Through an August 2008 notice letter, the RO notified the appellant of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Thereafter, the appellant was afforded the opportunity to respond.  Hence, the Board finds that the appellant has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the August 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  Additionally, the letter provided the appellant notice regarding the assignment of effective dates and disability rating elements.  

VA has also adequately fulfilled its obligation to assist the appellant in obtaining the evidence necessary to substantiate his claim.  The appellant's service treatment records (STRs) are associated with the claims folder as are private treatment records.  The appellant has reported that he has not been treated for tinnitus and he has not otherwise identified relevant VA treatment records that need to be obtained.  Also, a VA audiological examination was undertaken in May 2007 during which the examiner commented on the appellant's claimed tinnitus.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for service connection for tinnitus on appeal.  

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or from aggravation of a pre-existing injury suffered or disease contracted in line of duty.  See 38 C.F.R. § 1110; 38 C.F.R. § 3.303.  

"[A]ctive military, naval, or air service" is defined to include active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002); see also 38 C.F.R. § 3.6(a) (2013).

The appellant filed a claim for service connection for hearing loss in January 2007.  At that time, he did not claim service connection for tinnitus but later initiated a claim in June 2008.  

The appellant's DD-214 for his verified period of ADT notes his military occupational specialty (MOS) as machine gunner.  The appellant has reported that he served in the Marine Corps Reserve until May 1975 and following his discharge enlisted in the U.S. Army Reserve and served until May 1977.  He has submitted certificates of discharge from both the Marine Corps and the Army in support of his reserve service history.  Otherwise, the dates of the appellant's ADT and IADT, other than his initial ADT period, have not been verified.  

The appellant has testified that while in the Marine Corps Reserve he was exposed to live machine gun fire without hearing protection during his annual training.  He also claims exposure to acoustic trauma during weekend drills firing blanks from a machine gun instead of live rounds.  The appellant also testified that while in the Army Reserve he was in a quartermaster unit that fueled vehicles and helicopters, and that these duties were occasionally performed without hearing protection.  Additionally, the appellant testified that he was exposed to noise from military tanks.  

In the above-noted September 2008 rating decision, the RO found the evidence in equipoise when it granted the appellant's claim of service connection for bilateral hearing loss.  In particular, a July 2008 private opinion from a physician at Midwest Ear, Nose, and Throat Surgery found that the appellant's hearing loss was related to military noise exposure.   

Regarding the medical evidence of record, the appellant's STRs do not reflect complaints, diagnosis, or treatment for tinnitus.  Private hearing examination reports, apparently associated with the appellant's employment with the Whirlpool Company, dated from February 1985 to January 1991, reflect his report that he did not suffer from "ear noise" or have "ear trouble."  In the above-noted report of May 2007 VA audiological examination, the audiologist commented:

When questioned about the presence of tinnitus, [the appellant] reports that he has no sounds within his head.  

The VA audiologist went on to comment as follows:

When questioned about the presence of tinnitus, [the appellant] reports that no tinnitus is present so it is my opinion that any current or future claims of tinnitus are not the result of military noise exposure.  

In July 2010, the appellant submitted a copy of the May 2007 VA audiological examination which included his comments in the report's margins.  In particular, he noted:

When I was asked about the ringing in my ears[,] I assumed [the examiner] was talking about the deafening ringing that lasted for a few days after I was on the rifle or machine gun range.  Not the constant background noise that has been my companion for my entire adult life.  

During his January 2010 RO hearing, the appellant again reported experiencing ringing in his ears following his firing of weapons during his Marine Corps Reserve service, in particular a machine gun.  He testified that he had experienced tinnitus either periodically or constantly since his exposure to loud noise during that time.  The appellant also testified that he had answered "no" to the VA audiologist's question during the examination about having tinnitus because he associated the ringing sound with the deafening ringing after weapons' firing while in the reserves and not the "little hum that was constantly there."  The appellant's spouse also testified that she did not remember the appellant complaining of ringing in his ears shortly after he left the Army Reserve but that she might have found out about it "maybe 20 years ago" but that she could not really remember.  

The appellant's first documented complaint of tinnitus is the June 2008 claim for the disability.  This is approximately 30 years after he separated from the Army Reserve in 1977.  None of the medical evidence suggests a link between any tinnitus and the appellant's service in the Marine Corps Reserve or the Army Reserve.  In particular, the above-noted July 2008 private opinion from the physician at Midwest Ear, Nose, and Throat Surgery does not reference or diagnose tinnitus; nor is the appellant noted to complain of any humming or ringing sound in his ears.  Nonetheless, the appellant is qualified (competent), as a layperson, to report symptoms such as ringing in his ears (tinnitus).  See e.g. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board retains discretion, however, to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  

The appellant has alleged that he did not understand what he was being asked when he was evaluated and questioned about tinnitus during the May 2007 VA examination.  As noted above, the appellant has testified that the ringing he was asked about was actually a "hum" that had been "my companion for my entire adult life."  Accepting the appellant's report that he suffered from a humming sound in his ears (as compared to a ringing sound), the appellant nonetheless denied having any "ear noise" during his employment-related hearing examinations from February 1985 to January 1991.  He testified in January 2010 that he did not understand what he was being asked at that time.  There is a possibility that the appellant could have been confused if he were asked about tinnitus by the VA audiologist and it was described by the audiologist as a ringing sound, as compared to the humming sound that he reportedly hears.  However, notwithstanding the argument from the appellant's representative in a May 2010 VA Form 646 (Statement of Accredited Representative in Appealed Case), the question posed by the employment-related hearing examination reports was general enough in asking about "ear noise," that if the appellant was experiencing the humming sound as claimed it is reasonable to assume that he would report experiencing "ear noise."  

Therefore, the appellant's explanation for his denying having "ear noise" during his hearing examinations related to his employment-that he did not understand what was being asked-is not found persuasive, and his history regarding his alleged tinnitus is found to be inconsistent at best.  As a result, the Board finds the appellant's reported history during the appeal period that he suffered from tinnitus and had done so since his military service lacks credibility.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (Where lay statements are inconsistent with the evidence as a whole they may be discounted by VA).  See also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In light of this fact, the Board assigns no probative weight to the appellant's statements or testimony regarding his having tinnitus and the disability being present since his Marine Corps and Army Reserve service.  The Board assigns greater probative weight to the employment-related hearing examinations and the report of May 2007 VA audiological examination, both of which reflect the appellant's denial of having ear noise and/or tinnitus.  

For the reasons set forth above, the Board finds the preponderance of the evidence is against the appellant's claim of service connection for tinnitus.  In weighing the evidence, to include the appellant's statements and testimony, the Board's finds the medical evidence, noting a lack of any complaint or diagnosis for tinnitus, to be persuasive and afforded greater evidentiary weight.  Therefore, the appellant's claim must be denied.  In reaching this conclusion, the Board has considered the provisions of 38 U.S.C.A. § 5107(b); however, as the preponderance of the evidence is against the appellant's claim, such provisions are not helpful to the appellant.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  


(CONTINUED ON NEXT PAGE)


ORDER

Service connection for tinnitus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


